DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
                                                                 Status of Claims
Claim 1 is pending in the application. Claim(s) 3-4 has been added. Claim 2 has been canceled. Claim 5 has been added. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
 “…laser beam irradiating means…” in claim 1
“…thinning-out means…” in claim 1
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A “…laser beam irradiating means…” is being interpreted as being a laser beam irradiating unit [Page 8] 
A “…thinning-out means…” is being interpreted as being an AOD (acoustooptic element) and a damper [Page 11]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomaru (US 2016/0139488) in view of Pavell (US 6970414) in further view of Gu (US 2007/0215575) in further view of Ikenoue (US 2015/0246848)
As Per Claim 1, Nomaru discloses a laser processing apparatus [abstract] comprising:
 a chuck table [Fig. 2, #36] configured to hold a workpiece [Fig. 2, #W]; and 

the laser beam irradiating means [Fig. 2, #51], 
 a laser oscillator [Fig. 2, #51] 
a condenser [Fig. 2, #56] that irradiates the workpiece [Fig. 2, #W] held on the chuck table [Fig. 2, #36] with the pulsed laser beams [Fig. 2, #LB] oscillated by the laser oscillator [Fig. 2, #51], 
thinning-out means [Fig. 2, #AOD & #VBG & #55] for guiding the pulsed laser beams [Fig. 1, #LB] necessary for processing to the condenser [Fig. #2, 56] by thinning out and discarding pulsed laser beams in a predetermined cycle [Par. 20; “…a volume Bragg grating (VBG) 54 for refracting a pulse laser beam desired to be excluded from within the pulse laser beam whose angle of the optical path is changed by the acousto-optic deflection means 53 to exclude the desired pulse laser beam from within the effective region….”] , the thinning-out means [Fig. 2, #AOD & #VBG & #55] being disposed between the laser oscillator [Fig. 2, #51] and the condenser [Fig. 2, #56], and 
an amplifier [Fig. 2, #533] increases output power of the pulsed laser beams necessary for processing. [Par. 21; “…first RF amplifier 533 for amplifying the power of the RF signal generated by the RF oscillator 532 and applying the resulting RF signal to the acousto-optic device (AOD) 531…”]
the thinning out means including an acoustooptic element [Fig. 2, #AOD] and a damper [Fig. 2, #55; the reference refers to 55 as being a “laser beam absorption means”, much like how applicant defines a “damper” in the specification “…damper 114 that absorbs the pulsed laser beams LB' whose optical path is changed….”(Page 11). Thus, as they perform the same function, the examiner is interpreting the laser beam absorption means as being a damper], said acoustooptic element [Fig. 2, #A0D] being in direct communication with said damper [Fig. 2, #55; Par. 23 “…the direction of the optical paths of which has been changed by the acousto-optic device (AOD) 531 which configures the acousto-optic deflection means 53, the zero-order light LB0 toward laser beam absorption means 55 
Nomaru discloses all limitations of the invention except in which a repetition frequency is set so as to oscillate a pulsed laser having a pulse width shorter than a time of electronic excitation caused by irradiating the workpiece with a pulsed laser beam and oscillate at least two pulsed lasers within the electronic excitation time. 
Pavel, much like Nomura, pertains to an apparatus to write digital information to a fluorescent photosensitive material. [abstract] 
Pavel discloses which a repetition frequency is set so as to oscillate a pulsed laser having a pulse width shorter than a time of electronic excitation caused by irradiating the workpiece with a pulsed laser beam and oscillate at least two pulsed lasers within the electronic excitation time.  [Col. 5, Lines 55-61; “…The pulse width, and the interval between pulses, of the laser should be shorter than the time in which the excited molecule undergoes excitation decay, thus allowing the second photon to further excite the molecule before it returns to its initial unexcited state. Of course, in this case, the two pulses will not overlap temporally, although they preferably overlap spatially…”] 
Pavel discloses the benefits of the repetition frequency in that it allows further excitation of molecules. [Col. 5, Lines 55-60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Nomura in view of the repetition frequency as taught by Pavel to further include a repetition frequency is set so as to oscillate a pulsed laser having a pulse width shorter than a time of 
Neither Nomaru nor Pavel disclose the amplifier is disposed between the thinning-out means and the condenser.
Gu, much like Nomaru, pertains to laser-based system that creates a laser pulse energy  [abstract] 
Gu discloses the amplifier [Fig. 6, #AMPLIFIER] is disposed between the thinning-out means [Fig. 2, #AOM] and the condenser [Fig. 6, #TELECENTRIC LENS].
Gu discloses the benefits of the amplifier in that it allows smaller laser spots size while reducing the photoelectric response and avoids undesirable substrate damage. [Par. 11]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the amplifier as taught by Pavel in view of the amplifier as taught by Gu to further include the amplifier is disposed between the thinning-out means and the condenser to avoid undesirable substrate damage. [Par. 11]
Nomaru, Pavell and Gu do not disclose wherein the thinning-out means thins out the pulsed laser beams such that a time from application of at least two pulsed laser beams to application of at least two subsequent pulsed laser beams is equal to or more than a time taken for heat generated in the workpiece to be released after the application of the at least two previous pulsed laser beams.
Ikenou, much like Nomaru, Pavell and Gu, pertains to a laser processing apparatus. [abstract] 
Ikenoue discloses therein the thinning out means thins out of at least two pulsed laser beams at a predetermined repetition frequency to the workpiece [Par. 74, “…The controller 60 may so control the laser light source 10 as to allow the laser light source to oscillate at predetermined pulse energy and a predetermined repetition frequency…” after at least two previous pulsed beams. [Par. 79, “…the 
Ikenoue discloses the benefits of the predetermined repetition frequency of the at least two pulsed laser beams in that it suppresses formation of the irregularities on the processing region. [Par. 83] 
Therefore, it would have been obvious to modify the teachings of the thinning out means as taught by Nomaru and Gu in view of the thinning out means as taught by Ikenoue to further include the thinning-out means thins out the pulsed laser beams such that a time from application of at least two pulsed laser beams to application of at least two subsequent pulsed laser beams is equal to or more than a time taken for heat generated in the workpiece to be released after the application of the at least two previous pulsed laser beams to suppress formation of the irregularities on the processing region. [Par. 83]
As Per Claim 3, Nomaru discloses wherein said acoustooptic element guides said at least two of the pulsed laser beams to the amplifier when a voltage signal is not applied to said acoustooptic element [Par. 22; “…,The pulse laser beam LB introduced to the acousto-optic deflection means 53 is outputted as zero-order light LB0 if a voltage of, for example, 0 V is applied to the acousto-optic device (AOD)…”] and wherein said acoustooptic element [Fig. 1, #AOD] guides the pulsed laser beams to the damper [Fig. 1, #55] when a voltage signal is applied to said acoustooptic element. [Par. 22-23; “…Then, the pulse laser beam LB introduced to the acousto-optic device (AOD) 531 changes the direction of the optical path such that it becomes a pulse laser beam LB1 if a voltage of, for example, 5 V is applied to the acousto-optic device (AOD) 531 by the deflection angle adjustment means 534… the volume Bragg grating (VBG) 54 which configures the optical path changing means 52 refracts, from among the zero-order light LB0 and the pulse laser beams LB1, LB2, and LB3 the direction of the optical paths of which 
As Per Claim 4, Nomaru discloses wherein the workpiece comprises one of sapphire, silicon, lithium tantalate, lithium niobite and copper. [Par. 19; “…In the present embodiment, the pulse laser oscillator 51 oscillates a pulse laser beam LB of a wavelength (for example, 355 nm) having absorbability for a workpiece formed, for example, from a silicon wafer…”].
As Per Claim 5, Nomaru discloses all limitations of the invention except a mirror positioned between the amplifier and the condenser, wherein the mirror changes the optical path of the pulsed laser beams amplified by the amplifier and guides the pulsed laser beams to the condenser.
Gu, much like Nomaru, pertains to laser-based system that creates a laser pulse energy  [abstract] 
Gu discloses a mirror [Par. 120; “…The X-Y galvanometer mirror system may provide angular coverage of the entire wafer if sufficient precision is maintained….”; as clearly shown in Figure 6, mirrors can be seen across the device] positioned between the amplifier [Fig. 6, #Amplifier] and the condenser [Fig. 6, #Telecentric Lens], wherein the mirror changes the optical path of the pulsed laser beams amplified by the amplifier and guides the pulsed laser beams to the condenser. [Par. 120; “…The laser beam positioning mechanism moves the laser beam long two perpendicular axes, thereby providing two dimensional positioning of the laser beam across the wafer region. Each mirror and associated galvanometer moves the beam along its respective x or y axis under control of the computer….”]
Gu discloses the benefits of the mirror in that it aids in guiding the laser beam. [Par. 120] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser processing apparatus as taught by Nomaru in view of the mirror as taught by Gu to further include a mirror positioned between the amplifier and the condenser, wherein the mirror 
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered. 
Applicant asserts that Nomaru does not disclose the thinning-out means having an AOD and a damper wherein the AOD is in direct communication with the damper. 
The examiner respectfully disagrees. The reference clearly discloses “…the direction of the optical paths of which has been changed by the acousto-optic device (AOD) 531 which configures the acousto-optic deflection means 53, the zero-order light LB0 toward laser beam absorption means 55 disposed at a position displaced from the effective region as indicated by a broken line…” (Par. 23)
The reference clearly disclose that the optical paths that are changed by the AOD goes toward the laser beam absorption means (55), thus being in direct communication with each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761            

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726